DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan C. Pattillo (Reg. No. 76,601) on July 6, 2022.

The application has been amended as follows: 
Please amend claim 11 by changing “at each staining step of a plurality of staining steps” in line 9 to “at each staining step of the plurality of staining steps”. 
Please amended claim 16 by changing the claim identifier “(Previously Presented” to “(Previously Presented)”.

Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on June 20, 2022. 
Claim 11 has been amended. 
Response to Arguments
Applicant’s arguments, see Pg. 6, filed June 20, 2022, with respect to Claims 11-20 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Regarding claim 11, Applicant has amended the claim by correcting the indefinite claim language. 
Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Keller (U.S. 2009/0080600), Van der Zaag (U.S. 2021/0270705) and Mulders (U.S. 2008/0088831).
Regarding claim 1:
Keller discloses a method for measuring diffusion and distribution of heavy metals during biological sample staining procedures for electron microscopy, comprising: 
providing an x-ray source and an x-ray detector ([0158], microCT source and detector);
 providing a container ([0121], specimen holder) that is at least partially transparent to x-rays ([0124], transparent material); 
immersing, at each staining step in a plurality of staining steps, a sample in a heavy metal staining solution in the container ([0054]-[0059], samples stained using heavy metal solution); 
measuring differential transmission of x-rays from the x- ray source through the sample with the x-ray detector ([0101]-[0110], images obtained), wherein an intensity of the transmitted x-rays varies depending on local particle density and heavy metal content of the sample ([0056], staining adjusts the contrast of an image).
Van der Zaag teaches a sealable container ([0021], glass vial). 
However, Keller and Van der Zaag fails to disclose measuring, at each staining step, differential transmission of x-rays from the x-ray source through the sample with the x-ray detector, wherein an intensity of the transmitted x-rays varies depending on local particle density and heavy metal content of the sample.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-10 are allowable by virtue of their dependency. 
Regarding claim 11:
Keller discloses a system for measuring diffusion and distribution of heavy metals during biological sample staining procedures for electron microscopy, comprising: 
a container ([0121], specimen holder) that is at least partially transparent to x-rays ([0124], transparent to X-rays); 
a sample cassette ([0121], specimen holder) having a sample in a heavy metal staining solution within the container ([0054]-[0059], samples stained using heavy metal solution), wherein the sample is stained during a plurality of staining steps ([0054]-[0059], samples stained using heavy metal solution); 
an x-ray detector ([0158], microCT source and detector) configured to detect differential transmission of x-rays ([0101]-[0110], images obtained) from an x-ray source through the sample ([0158], microCT source and detector), wherein intensity of the transmitted x-rays varies depending on local particle density and heavy metal content of the sample ([0056], staining adjusts the contrast of an image); and
at least one processor ([0158], reconstruction software and program) configured to: 
receive a detected differential transmission of x-rays through the sample after each staining step of a plurality of staining steps ([0091] and [0106], image of stains), including a first differential transmission of x-rays detected at a first point in time ([0091] and [0106], image of stains during reference scan) and a second differential transmission of x-rays detected at a second point in time ([0091] and [0106], image of stains during second scan); and 
compare the first differential transmission with the second differential transmission ([0091] and [0106], image of stains compared).
Van der Zaag teaches a sealable container ([0021], glass vial). 
Mulders teaches a fume hood ([0064], vacuum pump) configured to hold a sample cassette having a sample in a heavy metal staining solution within the sealable container ([0064], staining agent in vacuum chamber).
However, Keller, Van der Zaag and Mulders fail to disclose an x-ray detector configured to detect differential transmission of x-rays from an x-ray source through the sample during each staining step of the plurality of staining steps.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 12-20 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884